DETAILED ACTION
Claims 1, 4-5, 12 & 15-16 have been amended. Claims 2, 7-11 & 13 have been canceled. Claims 1, 3-6, 12 & 14-17 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Misook Kim (Reg. No. 74709). The application has been amended as follows: 

In the claims:
(Currently Amended) A method for improving security of a Java sandbox, comprising:
performing a permission check on a to-be-checked code;
determining whether a method bypassing the permission check exists in a call stack of the code;
in response to the method bypassing the permission check existing, determining whether methods in the call stack have a signature; and
processing the to-be-checked code based on the determination whether the methods in the call stack have the signature, wherein processing the to-be-checked code comprises:
in response to a determination that methods in the call stack have the signature, determining whether a depth of a method corresponding to the signature is greater than a depth of a privileged method, and
in response to a determination that the depth of the method corresponding to the signature is not greater than the depth of the privileged method, determining that the to-be-checked code has a security problem,
wherein processing the to-be-checked code further comprises:
acquiring preset calling information from a policy file in response to the methods having the signature,
determining whether calling information of the methods in the call stack is the same as the preset calling information, and
determining that the to-be-checked code has a security problem in response to the calling information of the methods in the call stack not being the same as the preset calling sequence.

(Canceled)

(Original) The method of claim 1, wherein processing the to-be-checked code further comprises:
acquiring a preset signature from a policy file in response to the methods having the signature;
determining whether the signature of the methods in the call stack is the same as the preset signature; and
determining that the to-be-checked code has a security problem in response to the signature of the methods in the call stack being not the same as the preset signature.

(Currently Amended) The method of claim 1, wherein the calling information includes class names of the methods in the calls stack 





(Currently Amended) The method of claim 1, wherein the calling information includes a calling sequence of the methods in the calls stack




(Original) The method of claim 1, wherein processing the to-be-checked code further comprises:
determining that the to-be-checked code has a security problem in response to the methods not having the signature.

(Canceled)

(Canceled)

(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) A non-transitory computer-readable medium storing a set of one or more instructions that is executable by one or more processors of a computer system to perform a method comprising:
performing a permission check on a to-be-checked code;
determining whether a method bypassing the permission check exists in a call stack of the code;
in response to the method bypassing the permission check existing, determining whether methods in the call stack have a signature; and
processing the to-be-checked code based on the determination whether the methods in the call stack have the signature, wherein processing the to-be-checked code comprises:
in response to a determination that methods in the call stack have the signature, determining whether a depth of a method corresponding to the signature is greater than a depth of a privileged method, and
in response to a determination that the depth of the method corresponding to the signature is not greater than the depth of the privileged method, determining that the to-be-checked code has a security problem,
wherein processing the to-be-checked code further comprises:
acquiring preset calling information from a policy file in response to the methods having the signature,
determining whether calling information of the methods in the call stack is the same as the preset calling information, and
determining that the to-be-checked code has a security problem in response to the calling information of the methods in the call stack not being the same as the preset calling sequence.

(Canceled)

(Original) The non-transitory computer-readable medium of claim 12, wherein processing the to-be-checked code further comprises:
acquiring a preset signature from a policy file in response to the methods having the signature;
determining whether the signature of the methods in the call stack is the same as the preset signature; and
determining that the to-be-checked code has a security problem in response to the signature of the methods in the call stack being not the same as the preset signature.

(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the calling information includes class names of the methods in the calls stack 





(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the calling information includes a calling sequence of the methods in the calls stack 




(Original) The non-transitory computer-readable medium of claim 12, wherein processing the to-be-checked code further comprises:
determining that the to-be-checked code has a security problem in response to the methods not having the signature.


PLEASE CANCEL CLAIMS 2, 7-11 & 13. 

Allowable Subject Matter
Claims 1, 3-6, 12, 14-17 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495